LOAN AGREEMENT

This Loan Agreement (the “Agreement”) dated as of February 27, 2012 is between
Bank of America, N.A. (the “Bank”) and Vocus, Inc., a Delaware corporation (the
“Borrower”).

1. DEFINITIONS

1.1. Capitalized terms used herein but not defined herein shall have the
meanings as set forth on Schedule 1.1.

2. REVOLVING FACILITY: LINE OF CREDIT AMOUNT AND TERMS



2.1.   Line of Credit Amount.



(a)   During the Availability Period, the Bank will provide a line of credit
(the “Revolving Facility”) to the Borrower. The amount of the line of credit
(the “Revolving Facility Commitment”) is Fifteen Million Dollars ($15,000,000).



(b)   The Revolving Facility is a revolving line of credit. During the
Availability Period, the Borrower may repay principal amounts under the
Revolving Facility in full or in part at any time, and reborrow them.



(c)   The Borrower agrees not to permit the principal balance outstanding under
the Revolving Facility to exceed the Revolving Facility Commitment. If the
Borrower exceeds this limit, the Borrower will immediately pay the excess to the
Bank upon the Bank’s demand.



(d)   For all purposes of this Agreement, in calculating the principal amount
outstanding under the Revolving Facility the calculation shall include the
amount of any outstanding letters of credit issued pursuant to Section 2.5,
including amounts drawn on any letters of credit and not yet reimbursed.

2.2. Availability Period. The Revolving Facility is available during the period
(the “Availability Period”) between the date of this Agreement and the earliest
of (a) February 27, 2013, (b) upon the written request of the Borrower, the date
the Revolving Facility Commitment is terminated by the Borrower or (c) such
earlier date as the availability may terminate as provided in this Agreement
(the “Revolving Facility Expiration Date”). The Borrower may terminate the
Revolving Facility at any time during the Availability Period by sending written
notice to the Bank at the address specified in this Agreement.



2.3.   Repayment Terms.



(a)   The Borrower will pay interest on the Revolving Facility in arrears on
March 31, 2012, and then on the last day of each month thereafter until payment
in full of any principal outstanding under the Revolving Facility.



(b)   The Borrower will repay in full any principal, interest or other charges
outstanding under the Revolving Facility no later than the Revolving Facility
Expiration Date.

2.4. Interest Rate. The interest rate applicable to the Revolving Facility is a
rate per year equal to the BBA LIBOR Daily Floating Rate plus 2.25%.



2.5.   Letters of Credit.



(a)   During the Availability Period, at the request of the Borrower, the Bank
will issue standby letters of credit with a maximum maturity of 12 months but
not to extend more than 12 months beyond the Revolving Facility Expiration Date.
The standby letters of credit may include a provision providing that the
maturity date will be automatically extended each year for an additional year
unless the Bank gives written notice to the contrary; provided, however, that
each letter of credit must include a final maturity date which will not be
subject to automatic extension.



(b)   The amount of the letters of credit outstanding at any one time (including
the drawn and unreimbursed amounts of the letters of credit) may not exceed the
lesser of (i) $3,000,000 and (ii) the Revolving Facility Commitment. All
existing letters of credit, set forth on Schedule 2.5 hereto, shall be deemed to
have been issued pursuant hereto, and from and after the date hereof shall be
subject to and governed by the terms and conditions hereof.



(c)   The Borrower agrees:



  (i)   Any sum drawn under a letter of credit under the Revolving Facility will
be added to the principal amount outstanding under the Revolving Facility. The
amount will bear interest and be due on the same terms as advances under the
Revolving Facility.



  (ii)   If (A) there is an Event of Default under this Agreement or (B) any
letter of credit is outstanding on the Revolving Facility Expiration Date, the
Borrower shall immediately cash collateralize the outstanding letters of credit
by pledging to and depositing with the Bank cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the Bank in an
amount equal to the undrawn amount of the outstanding letters of credit on such
date.



  (iii)   Each letter of credit must be in form and content satisfactory to the
Bank and in favor of a beneficiary acceptable to the Bank.



  (iv)   If the Borrower requests a letter of credit to be issued, to sign the
Bank’s form Application and Agreement for Standby Letter of Credit.



  (v)   To pay any issuance and/or other fees that the Bank notifies the
Borrower will be charged for issuing and processing letters of credit for the
Borrower, in accordance with the Bank’s schedule of letter of credit fees.



  (vi)   To allow the Bank to automatically charge the Designated Account for
applicable fees, discounts, and other charges.



  (vii)   To pay the Bank a non-refundable letter of credit fee equal to 2.25%
per annum times the outstanding undrawn amount of each standby letter of credit,
payable quarterly in advance, calculated on the basis of the face amount
outstanding on the day the fee is calculated. If there is a default under this
Agreement, at the Bank’s option, the amount of the letter of credit fee shall be
increased by 2.0% per annum.

3. FEES AND EXPENSES



3.1.   Fees.



(a)   Loan Fee. The Borrower agrees to pay a loan fee to the Bank in the amount
of Thirty-Seven Thousand Five Hundred Dollars ($37,500.00). This fee is due on
the date of this Agreement.



(b)   Unused Commitment Fee. The Borrower agrees to pay a fee to the Bank on any
difference between the Revolving Facility Commitment and the amount of credit
under the Revolving Facility (including the amount of any letters of credit
outstanding, including amounts drawn on any letters of credit and not yet
reimbursed) the Borrower actually uses, determined by the daily amount of credit
outstanding under the Revolving Facility during the specified period. The fee
will be calculated at 0.40% per year. This fee is due on March 31, 2012, and on
the last day of each following month until the expiration of the Availability
Period.



(c)   Late Fee. To the extent permitted by law, the Borrower agrees to pay a
late fee in an amount not to exceed four percent (4%) of any payment that is
more than fifteen (15) days late. The imposition and payment of a late fee shall
not constitute a waiver of the Bank’s rights with respect to the default.

3.2. Expenses. The Borrower agrees to repay the Bank, within ten (10) days after
demand, for expenses that include, but are not limited to, filing, recording and
search fees and documentation fees.



3.3.   Reimbursement Costs.



(a)   The Borrower agrees to reimburse the Bank for any reasonable and
documented expenses the Bank incurs in the due diligence, preparation,
negotiation, closing and administration of this Agreement and any agreement or
instrument required by this Agreement. Expenses include, but are not limited to,
reasonable and documented outside attorneys’ fees.



(b)   The Borrower agrees to reimburse the Bank for the cost of periodic field
examinations of the books, records and Collateral of the Borrower and its
Subsidiaries, and appraisals of the Collateral, at such intervals as the Bank
may reasonably require. The actions described in this paragraph may be performed
by employees of the Bank or by independent appraisers.

4. DISBURSEMENTS, PAYMENTS AND COSTS



4.1.   Disbursements and Payments.



(a)   Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds, without setoff or counterclaim. Payments will be made by debit
to the Designated Account, if direct debit is provided for in this Agreement or
is otherwise authorized by the Borrower. For payments not made by direct debit,
payments will be made by mail to the address shown on the Borrower’s statement,
or by such other method as may be permitted by the Bank.



(b)   The Bank may honor instructions for advances or repayments given by any
one of the individuals authorized to sign this Agreement on behalf of the
Borrower or any other individual designated in writing by any one of such
authorized signers of the Borrower (each an “Authorized Individual”).



(c)   For any payment under this Agreement made by debit to the Designated
Account, the Borrower will maintain sufficient immediately available funds in
the Designated Account to cover each debit. If there are insufficient
immediately available funds in the Designated Account on the date the Bank
enters any such debit authorized by this Agreement, the Bank may reverse the
debit.



(d)   Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrower to sign one or more promissory notes.



(e)   Prior to the date each payment of principal and interest and any fees from
the Borrower becomes due (each a “Due Date”), the Bank will send to the Borrower
a statement of the amounts that will be due on that Due Date (the “Billed
Amount”). The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate. If the Billed Amount differs from the actual amount
due on the Due Date (the “Accrued Amount”), the discrepancy will be treated as
follows:



  (i)   If the Billed Amount is less than the Accrued Amount, the Billed Amount
for the following Due Date will be increased by the amount of the discrepancy.
The Borrower will not be in default by reason of any such discrepancy.



  (ii)   If the Billed Amount is more than the Accrued Amount, the Billed Amount
for the following Due Date will be decreased by the amount of the discrepancy.



  (iii)   Regardless of any such discrepancy, interest will continue to accrue
based on the actual amount of principal outstanding without compounding. The
Bank will not pay the Borrower interest on any overpayment.



4.2.   Borrower’s Instructions.



(a)   The Bank may honor instructions for advances or repayments, and may honor
requests for the issuance of letters of credit, given, or purported to be given,
by any one of the Authorized Individuals. Such instructions may be given in
writing or by telephone, telefax or Internet and intranet websites designated by
the Bank with respect to separate products or services offered by the Bank. The
Bank’s obligation to act on such instructions is subject to the terms,
conditions and procedures stated elsewhere in this Agreement.



(b)   Except as specified elsewhere in this Agreement or as otherwise agreed
between the Bank and the Borrower, advances will be deposited in and repayments
will be withdrawn from account number 446022502878 owned by the Borrower or such
other of the Borrower’s accounts with the Bank as designated in writing by the
Borrower (the “Designated Account”).



(c)   The Borrower will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from instructions the Bank
reasonably believes are made by any Authorized Individual, whether such
instructions are given in writing or by telephone, telefax or electronic
communications (including e-mail, Internet and intranet websites). This
paragraph will survive this Agreement’s termination, and will benefit the Bank
and its officers, employees, and agents.



4.3.   Direct Debit.



(a)   The Borrower agrees that on each Due Date the Bank will debit the Billed
Amount from the Designated Account.



(b)   The Borrower may terminate this direct debit arrangement at any time by
sending written notice to the Bank at the address specified at the end of this
Agreement.

4.4. Banking Days. Unless otherwise provided in this Agreement, a banking day is
a day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close, or are in fact closed, in the state where the Bank’s
lending office is located, and, if such day relates to amounts bearing interest
at an offshore rate (if any), means any such day on which dealings in dollar
deposits are conducted among banks in the offshore dollar interbank market. All
payments and disbursements which would be due on a day which is not a banking
day will be due on the next banking day. All payments received on a day which is
not a banking day will be applied to the credit on the next banking day.

4.5. Interest Calculation. Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 360-day year and
the actual number of days elapsed. This results in more interest or a higher fee
than if a 365-day year is used. Installments of principal which are not paid
when due under this Agreement shall continue to bear interest until paid.

4.6. Default Rate. Upon the occurrence of any Event of Default under this
Agreement or after maturity or after judgment has been rendered on any
obligation under this Agreement, all amounts outstanding under this Agreement,
including any unpaid interest, fees, or costs, will at the option of the Bank
bear interest at a rate which is 2.0 percentage points higher than the rate of
interest otherwise provided under this Agreement (the “Default Rate”). This may
result in compounding of interest. This will not constitute a waiver of any
default.

4.7. Taxes. If any payments to the Bank under this Agreement are made from
outside the United States, the Borrower will not deduct any foreign taxes from
any payments it makes to the Bank. If any such taxes are imposed on any payments
made by the Borrower (including payments under this paragraph), the Borrower
will pay the taxes and will also pay to the Bank, at the time interest is paid,
any additional amount which the Bank specifies as necessary to preserve the
after-tax yield the Bank would have received if such taxes had not been imposed.
The Borrower will confirm that it has paid the taxes by giving the Bank official
tax receipts (or notarized copies) within thirty (30) days after the due date.

4.8. Additional Costs. The Borrower will pay the Bank, on demand, for the Bank’s
costs or losses arising from any Change in Law which are allocated to this
Agreement or any credit outstanding under this Agreement. The allocation will be
made as determined by the Bank, using any reasonable method. The costs include,
without limitation, the following:



(a)   any reserve or deposit requirements (excluding any reserve requirement
already reflected in the calculation of the interest rate in this Agreement);
and



(b)   any capital requirements relating to the Bank’s assets and commitments for
credit.

5. CONDITIONS

5.1. Conditions to Closing. This Agreement shall be effective upon satisfaction
of the following conditions precedent in each case in form and substance
acceptable to the Bank:



(a)   Loan Documents. Receipt by the Bank of executed counterparts of this
Agreement, the Guaranty, the Security Agreement and the Pledge Agreement each
properly executed by the Loan Parties party thereto.



(b)   Opinions of Counsel. Receipt by the Bank of an opinion of legal counsel to
the Loan Parties.



(c)   Organization Documents, Resolutions, Etc. Receipt by the Bank of the
following:



  (i)   copies of the organization documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate governmental authority
of the state of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and correct as of the date hereof;



  (ii)   such certificates of resolutions or other action, incumbency
certificates and/or other certificates of each Loan Party as the Bank may
require evidencing the identity, authority and capacity of each officer of such
Loan Party that executes any of the Loan Documents; and



  (iii)   such documents and certifications as the Bank may require to evidence
that each Loan Party is duly organized or formed, and is validly existing, in
good standing and qualified to engage in business in its state of organization
or formation and the state of its principal place of business.



(d)   Personal Property Collateral. Receipt by the Bank of the following:



  (i)   searches of Uniform Commercial Code (“UCC”) filings in the jurisdiction
of formation of each Loan Party and each other jurisdiction deemed appropriate
by the Bank;



  (ii)   UCC financing statements for each appropriate jurisdiction as is
necessary, in the Bank’s discretion, to perfect the Bank’s security interest in
the personal property Collateral;



  (iii)   all certificates evidencing any certificated Equity Interests pledged
to the Bank pursuant to the Pledge Agreement, together with duly executed in
blank, undated stock powers attached thereto (unless, with respect to the
pledged Equity Interests of any Foreign Subsidiary, such stock powers are deemed
unnecessary by the Bank in its discretion under the law of the jurisdiction of
organization of such Person);



  (iv)   searches of ownership of, and Liens on, United States registered
intellectual property of each Loan Party in the appropriate governmental
offices; and



  (v)   duly executed notices of grant of security interest in form and
substance reasonably acceptable to the Bank, as are necessary, in the Bank’s
discretion, to perfect the Bank’s security interest in the United States
registered intellectual property of the Loan Parties.



(e)   Evidence of Insurance. Receipt by the Bank of copies of insurance policies
or certificates of insurance of the Loan Parties evidencing liability and
casualty insurance meeting the requirements set forth in the Loan Documents,
including, but not limited to, naming the Bank as loss payee (in the case of
casualty insurance) and additional insured (in the case of liability insurance).



(f)   Refinance of Existing Indebtedness. The Borrower and its Subsidiaries
shall have repaid all outstanding indebtedness (other than indebtedness
permitted under Section 8.3 (the “Existing Indebtedness”) and terminated all
commitments to extend credit with respect to the Existing Indebtedness, and all
Liens securing the Existing Indebtedness shall have been released.



(g)   Payment of Fees and Expenses. Payment of all fees (including without
limitation the loan fee described in Section 3.1(a)) and other amounts due and
owing to the Bank (including without limitation payment of all accrued and
unpaid reasonable and documented expenses incurred by the Bank as required by
the paragraph entitled “Reimbursement Costs”). Unless waived by the Bank,
payment of all fees, charges and disbursements of counsel (including any local
counsel) to the Bank (directly to such counsel if requested by the Bank) to the
extent invoiced prior to or on the date hereof, plus such additional amounts of
such reasonable and documented fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Bank).

5.2. Conditions to Each Extension of Credit. The obligation of the Bank to make
any extension of credit under this Agreement is subject to the following
conditions precedent:



(a)   Representations and Warranties. The representations and warranties of the
Loan Parties contained in the Loan Documents, or which are contained in any
document furnished at any time under or in connection therewith, shall be true
and correct in all material respects on and as of the date of the requested
extension of credit.



(b)   No Default or Event of Default. No Event of Default under this Agreement,
or any event which, with notice or lapse of time or both, would constitute an
Event of Default under this Agreement, shall exist or would result from the
making of such credit extension or from the application of the proceeds thereof.

6. REPRESENTATIONS AND WARRANTIES

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:

6.1. Existence, Qualification and Power. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to own or lease its assets and carry on its business, except where
the failure to be so licensed, authorized or approved could not reasonably be
expected to have a Material Adverse Effect, (c) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (d) is duly qualified and is licensed and,
as applicable, in good standing under the laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, except where the failure to be so
qualified and licensed could not reasonably be expected to have a Material
Adverse Effect.

6.2. Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Loan Party is a party have
been duly authorized by all necessary corporate or other organizational action,
and do not (a) contravene the terms of any Loan Party’s organization documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any material
contractual obligation to which such Loan Party is a party or affecting such
Loan Party or its property; or (ii) any order, injunction, writ or decree of any
governmental authority or any arbitral award to which any Loan Party or its
property is subject; or (c) violate any applicable law, rule or regulation.

6.3. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
governmental authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of any Loan Document other than (i) those that have
already been obtained and are in full force and effect and (ii) filings to
perfect the Liens created by the Loan Documents.

6.4. Binding Effect. Each Loan Document has been duly executed and delivered by
each Loan Party that is party thereto. Each Loan Document constitutes a legal,
valid and binding obligation of each Loan Party that is party thereto,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

6.5. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened, at law, in equity, in
arbitration or before any governmental authority, by or against the Borrower or
any Subsidiary or against any of the property of the Borrower or any Subsidiary
that (a) purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or (b) could reasonably
be expected to have a Material Adverse Effect.



6.6.   Ownership of Property; Liens; Permits; Etc..



(a)   The Borrower and each Subsidiary has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business. The property of the Borrower and
its Subsidiaries are not subject to any Liens other than Liens permitted by
Section 8.4.



(b)   The Borrower and each Subsidiary possesses all permits, memberships,
franchises, contracts and licenses required to conduct its business as presently
conducted, except for such permits, memberships, franchises, contracts and
licenses the absence of which could not reasonably be expected to have a
Material Adverse Effect.

6.7. Tax Matters. The Borrower and each Subsidiary has filed all federal, state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with generally accepted account
principles. There is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect. Neither the
Borrower nor any Subsidiary is party to any tax sharing agreement.



6.8.   Margin Regulations; Investment Company Act.



(a)   Neither the Borrower nor any Subsidiary is engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the Board
of Governors of the Federal Reserve System), or extending credit for the purpose
of purchasing or carrying margin stock.



(b)   Neither the Borrower, any Subsidiary, nor any Person controlling the
Borrower, is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.



6.9.   Financial Information; No Material Adverse Effect.



(a)   All financial statements previously delivered to the Bank and when
delivered the financial statements delivered pursuant to Section 7.2(a) and
Section 7.2(b) have been prepared in accordance with generally accepted
accounting principles and present fairly the consolidated and consolidating
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries as of the dates thereof and for the periods covered thereby.



(b)   From December 31, 2010 to and including the date hereof, there has been no
Disposition or Recovery Event of any material part of the business or property
of the Borrower or any Subsidiary, taken as a whole, and no purchase or other
acquisition by any of them of any business or property material in relation to
the consolidated financial condition of the Borrower and its Subsidiaries, taken
as a whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto.



(c)   No report, financial statement, certificate or other information furnished
in writing by or on behalf of the Borrower or any Subsidiary to the Bank in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.



(d)   Since December 31, 2010, there has been no event or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.

6.10. No Default. No Event of Default under this Agreement, or any event which,
with notice or lapse of time or both, would constitute an Event of Default under
this Agreement, has occurred and is continuing.

6.11. Insurance. The Borrower and each Subsidiary has obtained, and maintains in
effect, the insurance coverage required by Section 7.7.



6.12.   ERISA Plans.



(a)   Each Plan (other than a multiemployer plan) is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state law. Each Plan has received a favorable determination letter
from the United States Internal Revenue Service and to the best knowledge of the
Borrower, nothing has occurred which would cause the loss of such qualification.
The Borrower and each Subsidiary has fulfilled its obligations, if any, under
the minimum funding standards of ERISA and the Code with respect to each Plan,
and has not incurred any liability with respect to any Plan under Title IV of
ERISA.



(b)   There are no claims, lawsuits or actions (including by any governmental
authority), and there has been no prohibited transaction or violation of the
fiduciary responsibility rules, with respect to any Plan which has resulted or
could reasonably be expected to result in a Material Adverse Effect.



(c)   With respect to any Plan subject to Title IV of ERISA:



  (i)   No reportable event has occurred under Section 4043(c) of ERISA for
which the PBGC requires 30-day notice.



  (ii)   No action by the Borrower, any Subsidiary or any ERISA Affiliate to
terminate or withdraw from any Plan has been taken and no notice of intent to
terminate a Plan has been filed under Section 4041 of ERISA.

No termination proceeding has been commenced with respect to a Plan under
Section 4042 of ERISA, and no event has occurred or condition exists which might
constitute grounds for the commencement of such a proceeding

6.13. Subsidiaries. Set forth on Schedule 6.13 is a complete and accurate list
as of the date hereof of each Subsidiary, together with jurisdiction of
organization and percentage of outstanding shares of each class owned (directly
or indirectly) by the Borrower. The outstanding Equity Interests of each
Subsidiary are validly issued, fully paid and non-assessable.

6.14. Compliance with Laws. The Borrower and each Subsidiary is in compliance
with the requirements of all laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.15. Intellectual Property; Licenses, Etc. The Borrower and each Subsidiary
owns, or possesses the legal right to use, all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses. Set forth on
Schedule 6.15 is a list of all IP Rights registered or pending registration with
the United States Copyright Office or the United States Patent and Trademark
Office and owned by each Loan Party as of the date hereof.

6.16. Solvency. After giving effect to any extension of credit under this
Agreement, the Loan Parties are Solvent on a consolidated basis.

6.17. Business Locations; Taxpayer Identification Number. Set forth on Schedule
6.17(a) is a list of all real property located in the United States that is
owned or leased by any Loan Party as of the date hereof. Set forth on
Schedule 6.17(b) is the chief executive office, U.S. tax payer identification
number and organizational identification number of each Loan Party as of the
date hereof. The exact legal name and state of organization of each Loan Party
is as set forth on the signature pages hereto. Except as set forth on
Schedule 6.17(c), no Loan Party has during the five years preceding the date
hereof (i) changed its legal name, (ii) changed its state of formation, or
(iii) been party to a merger, consolidation or other change in structure.

6.18. OFAC. No Loan Party nor, to the knowledge of the Borrower, any Related
Party, (a) is currently the subject of any Sanctions, (b) is located, organized
or residing in any Designated Jurisdiction or (c) is or has been (within the
previous five (5) years) engaged in any transaction with any Person who is now
or was then the subject of Sanctions or who is located, organized or residing in
any Designated Jurisdiction. No extension of credit under this Agreement, nor
the proceeds from any extension of credit under this Agreement, has been used,
directly or indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including the
Bank) of Sanctions.

7. AFFIRMATIVE COVENANTS

The Borrower agrees to, and agrees to cause its Subsidiaries to, so long as
credit is available under this Agreement and until the Bank is repaid in full:

7.1. Use of Proceeds. Use the proceeds of the Revolving Facility for working
capital and other general corporate needs in the ordinary course of business and
to issue letters of credit.

7.2. Financial Information. Provide the following financial information and
statements in form and content acceptable to the Bank, and such additional
information as requested by the Bank from time to time. The Bank reserves the
right, upon written notice to the Borrower, to require the Borrower to deliver
financial information and statements to the Bank more frequently than otherwise
provided below.



(a)   Within ninety (90) days after each fiscal year end of the Borrower (or, if
earlier, 15 days after the date required to be filed with the SEC (after giving
effect to any extension permitted by the SEC and used by the Borrower)),
commencing with the fiscal year of the Borrower ending December 31, 2011, the
annual financial statements of the Borrower and its Subsidiaries, certified and
dated by an authorized financial officer of the Borrower. These financial
statements must be audited (with an opinion satisfactory to the Bank) by a
Certified Public Accountant acceptable to the Bank. The statements shall be
prepared on a consolidated basis.



(b)   Within forty-five (45) days after each fiscal quarter end of the Borrower
(including the last fiscal quarter in each fiscal year) (or, if earlier, 5 days
after the date required to be filed with the SEC (after giving effect to any
extension permitted by the SEC and used by the Borrower)), commencing with the
fiscal quarter of the Borrower ending March 31, 2012, quarterly financial
statements of the Borrower and its Subsidiaries, certified and dated by an
authorized financial officer of the Borrower. These financial statements may be
company-prepared. The statements shall be prepared on a consolidated basis.



(c)   Promptly, upon sending or receipt, copies of any management letters and
correspondence relating to management letters, sent or received by the Borrower
to or from the Borrower’s auditor.



(d)   Concurrently with the delivery of the financial statements in (a) and
(b) above, a compliance certificate of the Borrower, signed by an authorized
financial officer and setting forth whether there existed as of the date of such
financial statements and whether there exists as of the date of the certificate,
any default under this Agreement applicable to the party submitting the
information and, if any such default exists, specifying the nature thereof and
the action the party is taking and proposes to take with respect thereto.



(e)   Promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the
equityholders of the Borrower or any Subsidiary, and copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Subsidiary may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Bank pursuant hereto.



(f)   Promptly upon the Bank’s request, such other books, records, statements,
lists of property and accounts, budgets, forecasts or reports as to the Borrower
and its Subsidiaries as the Bank may reasonably request.

As to any information contained in materials furnished pursuant to
Section 7.2(f), the Borrower shall not be separately required to furnish such
information under clause 7.2(a) or 7.2(b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in clauses 7.2(a) and 7.2(b) above at the times specified
therein.

7.3. Bank as Principal Depository. Maintain the Bank or one of its Affiliates as
its principal depository bank, including for the maintenance of business, cash
management, operating and administrative deposit accounts.

7.4. Additional Subsidiaries. Within thirty (30) days after the acquisition or
formation of any Domestic Subsidiary, cause such Domestic Subsidiary to become a
Guarantor by executing and delivering to the Bank such documents as the Bank may
request for such purpose and, upon the request of the Bank, deliver to the Bank
such organization documents, resolutions and opinions of counsel, all in form,
content and scope satisfactory to the Bank.

7.5. Pledged Assets.

(a) Equity Interests. Cause (i) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary and (ii) 65% (or such greater percentage
that, due to a change in law after the date hereof, (A) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (B) could
not reasonably be expected to cause any material adverse tax consequences) of
the issued and outstanding Equity Interests entitled to vote (within the meaning
of Treas. Reg. Section 1.956 2(c)(2)) and 100% of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956 2(c)(2)) in each Foreign Subsidiary directly owned by any Loan
Party to be subject at all times to a first priority, perfected Lien in favor of
the Bank to secure the Secured Obligations pursuant to the Loan Documents
(subject to Liens permitted under Section 8.4), and, in connection with the
foregoing, deliver to the Bank such other documentation as the Bank may request
including, any filings and deliveries to perfect such Liens, organization
documents, resolutions and favorable opinions of counsel all in form, content
and scope reasonably satisfactory to the Bank.

(b) Other Property. Cause all owned and leased real and personal property of
each Loan Party (other than Excluded Property) to be subject at all times to
first priority and perfected Liens in favor of the Bank to secure the Secured
Obligations pursuant to such security documents as may be requested by the Bank,
subject in any case to Liens permitted under Section 8.4, and to deliver such
other documentation as the Bank may request in connection with the foregoing
(including, without limitation, favorable opinions of counsel) all in form,
content and scope reasonably satisfactory to the Bank.



7.6.   Notices to Bank. Promptly notify the Bank in writing of:



(a)   Any substantial dispute between any governmental authority and the
Borrower or any Subsidiary.



(b)   Any Event of Default under this Agreement, or any event which, with notice
or lapse of time or both, would constitute an Event of Default.



(c)   The occurrence of any event or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect.



(d)   (i) The occurrence of any reportable event under Section 4043(c) of ERISA
for which the PBGC requires 30 day notice, (ii) any action by the Borrower, any
Subsidiary or any ERISA Affiliate to terminate or withdraw from a Plan or the
filing of any notice of intent to terminate under Section 4041 of ERISA and
(iii) the commencement of any proceeding with respect to a Plan under
Section 4042 of ERISA.



(e)   Any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.



7.7.   Insurance.



(a)   General Business Insurance. Maintain insurance satisfactory to the Bank as
to amount, nature and carrier covering property damage (including loss of use
and occupancy) to any of its properties, business interruption insurance, public
liability insurance including coverage for contractual liability, product
liability and workers’ compensation, and any other insurance which is usual for
its business. Each policy shall provide for at least thirty (30) days prior
notice to the Bank of any cancellation thereof.



(b)   Insurance Covering Collateral. Maintain all risk property damage insurance
policies (including without limitation windstorm coverage, and hurricane
coverage as applicable) covering the tangible property comprising the
Collateral. Each insurance policy must be for the full replacement cost of the
Collateral and include a replacement cost endorsement. The insurance must be
issued by an insurance company acceptable to the Bank and must include a
lender’s loss payable endorsement in favor of the Bank in a form acceptable to
the Bank.



(c)   Flood Insurance. If any improved real property Collateral is located in a
designated flood hazard area, or becomes located in a designated flood hazard
area after the date of this Agreement as a result of any re-mapping of flood
insurance maps by the Federal Emergency Management Agency, maintain flood
insurance on the real property and on any tangible personal property Collateral
located on the real property.



(d)   Evidence of Insurance. Upon the request of the Bank, deliver to the Bank a
copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force.

7.8. Compliance with Laws. Comply with the laws (including any fictitious or
trade name statute), regulations, and orders of any government body with
authority over its business. The Bank shall have no obligation to make any
advance to the Borrower except in compliance with all applicable laws and
regulations and the Loan Parties shall fully cooperate with the Bank in
complying with all such applicable laws and regulations.



7.9.   Books and Records. Maintain adequate books and records.

7.10. Maintenance of Assets; Preservation of Existence, Etc.



(a)   Make any repairs, renewals, or replacements to keep its properties in good
working condition and to preserve or renew all of its intellectual property
rights, the non-preservation or non-renewal of which could reasonably be
expected to have a Material Adverse Effect



(b)   Preserve, renew and maintain in full force and effect its legal existence
under the laws of the jurisdiction of its organization.



(c)   Preserve, renew and maintain in full force and effect its good standing
under the laws of the jurisdiction of its organization.



(d)   Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

7.11. Audits. Allow the Bank and the Bank’s agents to inspect its properties and
examine, audit, and make copies of books and records at any reasonable time. If
any of its properties, books or records are in the possession of a third party,
the Borrower authorizes (and shall cause its Subsidiaries to authorize) that
third party to permit the Bank or its agents to have access to perform
inspections or audits and to respond to the Bank’s requests for information
concerning such properties, books and records.

7.12. Payment of Taxes. Pay and discharge as the same shall become due and
payable all tax liabilities, assessments and governmental charges or levies upon
it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and reserves in accordance
with generally accepted accounting principles are being maintained by the
Borrower or such Subsidiary.

7.13. Perfection of Liens. Help the Bank perfect and protect its security
interests and liens, and reimburse it for related reasonable costs it incurs to
protect its security interests and liens.

7.14. Cooperation. Take any reasonable action requested by the Bank to carry out
the intent of this Agreement.

7.15. Landlord Lien Waiver. Use commercially reasonable efforts to obtain
landlord waivers in form and substance reasonably satisfactory to the Bank on
each real property leased by any Loan Party if such leased real property is a
Loan Party’s headquarters location.

7.16. Post-Closing. By no later than the date thirty (30) days after the date of
this Agreement the Borrower shall deliver to the Bank evidence that a UCC-3
termination statement has been filed for each UCC-1 financing statement
identified below:



(a)   UCC-1 financing statement with file number 73001053 filed on 08/07/07
naming iContact Corporation as debtor and Silicon Valley Bank as secured party;



(b)   UCC-1 financing statement with file number 835063083 filed on 10/16/08
naming iContact Corporation as debtor and North Atlantic CBIC IV, L.P. as
secured party;



(c)   UCC-1 financing statement with file number 01383110 filed on 4/21/10
naming iContact Corporation as debtor and Eplus Technology Inc. as secured
party; and



(d)   UCC-1 financing statement with file number 02176836 filed on 6/22/10
naming iContact Corporation as debtor and Boston Financial & Equity Corp. as
secured party.

8. NEGATIVE COVENANTS

The Borrower agrees to, and agrees to cause its Subsidiaries to, so long as
credit is available under this Agreement and until the Bank is repaid in full:

8.1. Use of Proceeds. Not use the proceeds of the credit extended under this
Agreement directly or indirectly to purchase or carry any “margin stock” as that
term is defined in Regulation U of the Board of Governors of the Federal Reserve
System, or to extend credit to or invest in other parties for the purpose of
purchasing or carrying any such “margin stock,” or to reduce or retire any
indebtedness incurred for such purpose.

8.2. Dividends and Distributions. Not declare or pay any dividends, redemptions
of stock or membership interests, distributions and withdrawals (as applicable)
to its owners, except (a) dividends payable in capital stock; (b) dividends paid
by a Subsidiary to the Borrower or a Wholly Owned Subsidiary of the Borrower; or
(c) the Borrower may repurchase Equity Interests of the Borrower; provided that
(i) no Event of Default under this Agreement, or any event which, with notice or
lapse of time or both, would constitute an Event of Default under this
Agreement, shall have occurred and be continuing or would result from such
repurchase, (ii) the aggregate amount of Equity Interests repurchased after the
date of this Agreement shall not exceed $10,000,000 in any fiscal year of the
Borrower and (iii) the Loan Parties shall have availability existing under the
Revolving Facility of at least $7,500,000 in the aggregate after giving effect
to such transaction.

8.3. Other Debts. Not have outstanding or incur any direct or contingent
liabilities or capital lease obligations (other than those to the Bank or to any
Affiliate of the Bank), become liable for the liabilities of others or issue or
have outstanding any Equity Interests that require any cash payment (whether
dividends, scheduled redemptions, mandatory redemptions or otherwise) prior to
the date that is 91 days after the Revolving Facility Expiration Date, without
the Bank’s written consent. This does not prohibit:



(a)   acquiring goods, supplies, or merchandise on normal trade credit;



(b)   endorsing negotiable instruments received in the usual course of business;



(c)   obtaining surety bonds in the ordinary course of business;



(d)   liabilities, lines of credit and leases in existence on the date of this
Agreement and set forth on Schedule 8.3, and any renewals or extension of such
liabilities or lines of credit provided the principal amount is not increased;



(e)   indebtedness between Loan Parties;



(f)   additional debts and capital lease obligations for the acquisition of
fixed assets not to exceed $3,000,000 outstanding at any one time; and



(g)   obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap Contract does not contain any provision
exonerating the non defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;



(h)   indebtedness consisting of a letter of credit issued by Silicon Valley
Bank in an aggregate amount not to exceed $112,000; provided such letter of
credit is not extended or renewed;



(i)   indebtedness evidenced by that certain Promissory Note dated February 24,
2012 by Vocus, Inc. in favor of certain of selling shareholders in connection
with the I-Contact Merger in the original principal amount of Six Hundred
Seventy Thousand Ninety One Dollars ($670,091.00); and



(j)   unsecured indebtedness in an amount not to exceed $5,000,000 outstanding
any one time.

8.4. Other Liens. Not create, assume, or allow any security interest or lien
(including judicial liens) on property it now or later owns, except:



(a)   Liens and security interests in favor of the Bank or any Affiliate of the
Bank;



(b)   Liens for taxes not yet due;



(c)   Liens outstanding on the date of this Agreement and set forth on
Schedule 8.4 and any replacement, extension or renewal upon or in the same
property therefore subject thereto, upon the replacement, extension or renewal
of the debt secured thereby;



(d)   additional purchase money security interests in assets acquired after the
date of this Agreement, if the total principal amount of debts secured by such
liens does not exceed (i) the fair market value of such asset and (ii) the
amount set forth in Section 8.3(f);



(e)   any easements, rights of way and other encumbrances on title to real
property that do not render title to the real property encumbered thereby
unmarketable or materially adversely affect the use of such real property;



(f)   Liens securing indebtedness permitted under Section 8.3(h); provided that
such Liens do not at any time encumber any property other than cash in the
amount of such indebtedness; and



(g)   any Lien to secure obligations under worker’s compensation laws or similar
legislation or to secured public or statutory obligations..

8.5. Investments. Not have any existing, or make any new, investments (including
any loan) in any individual or entity, or make any capital contributions or
other transfers of assets to any individual or entity, except for:



(a)   investments in existence on the date of this Agreement and set forth on
Schedule 8.5;



(b)   investments in Loan Parties;



(c)   investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;



(d)   investments by any Loan Party in any Subsidiary that is not a Loan Party
in an aggregate amount not to exceed $4,000,000 at any time outstanding (other
than transferring pricing in the ordinary course of business);



(e)   extensions of credit in the nature of account receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business to non-affiliated entities;



(f)   Permitted Acquisition; and



(g)   investments in any of the following:



  (i)   certificates of deposit;



  (ii)   U.S. treasury bills and other obligations of the federal government;



  (iii)   readily marketable securities (including commercial paper, but
excluding restricted stock and stock subject to the provisions of Rule 144 of
the Securities and Exchange Commission).



8.6.   Maintenance of Assets.



(a)   Not make any Disposition except Dispositions of property with an aggregate
book value not to exceed $2,000,000 in any fiscal year, provided (i) such
Disposition is for fair market value, (B) the consideration paid in connection
therewith shall be in cash or cash equivalents paid contemporaneously with such
Disposition and (C) no Event of Default under this Agreement, or any event
which, with notice or lapse of time or both, would constitute an Event of
Default under this Agreement, shall exist or would result from such Disposition.



(b)   Not enter into any sale and leaseback agreement covering any of its
assets.



8.7.   Additional Negative Covenants.



(a)   Not enter into any consolidation, merger, or other combination after the
date hereof (other than the I-Contact Merger), except that any Subsidiary may
merge or consolidate with the Borrower or any other Subsidiary provided that if
the Borrower is a party thereto then the Borrower is the surviving Person or if
the Borrower is not a party thereto and a Guarantor is a party thereto then a
Guarantor shall be the surviving Person.



(b)   Not make any Acquisition except Permitted Acquisitions.



(c)   Not engage in any business activities substantially different from the
business activities conducted by the Borrower and its Subsidiaries on the date
of this Agreement.



(d)   Not liquidate, dissolve or wind up its affairs provided that any Wholly
Owned Subsidiary of the Borrower may liquidate, dissolve liquidate or wind up
its affairs at any time provided that such dissolution, liquidation or winding
up, as applicable, could not reasonably be expected to have a Material Adverse
Effect.



(e)   Notwithstanding any other provision of this Agreement to the contrary,
(i) permit any Person (other than the Borrower or any Wholly Owned Subsidiary of
the Borrower) to own any Equity Interests of any Subsidiary of the Borrower,
except to qualify directors where required by applicable law or to satisfy other
requirements of applicable law with respect to the ownership of Equity Interests
of Foreign Subsidiaries, or (ii) permit any Subsidiary to issue or have
outstanding any shares of preferred Equity Interests.

8.8. Transactions with Affiliates and Insiders. Not enter into or permit to
exist any transaction or series of transactions with any Affiliate of the
Borrower or any of its Subsidiaries other than (a) transactions between Loan
Parties and (b) other transactions which are entered into in the ordinary course
of business of the Borrower and its Subsidiaries on terms and conditions
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by it in a comparable arms-length transaction with a Person other
than an officer, director or Affiliate.

8.9. Burdensome Agreements. Not to enter into, or permit to exist, any contract
or other agreement that encumbers or restricts the ability of the Borrower or
any Subsidiary to (a) make dividends and other distributions to any Loan Party,
(b) pay any debt or other obligation owed to any Loan Party, (c) make loans or
advances to any Loan Party, (d) transfer any of its property to any Loan Party,
(e) pledge its property pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof or (f) act as a Loan
Party pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (a)-(e) above) for (i) this Agreement and the other Loan
Documents, (ii) any document or instrument governing debt incurred pursuant to
Section 8.3(d), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(iii) any Lien permitted under this Agreement or any document or instrument
governing any Lien permitted under this Agreement, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Lien or (iv) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 8.7
pending the consummation of such sale.



8.10.   Organization Documents; Fiscal Year; Legal Name; State of Formation and
Form of Entity.



(a)   Not amend, modify or change its organization documents in a manner adverse
to the Bank.



(b)   Not change its fiscal year without prior notice to the Bank.

8.11. Sanctions. Not permit any extensions of credit under this Agreement or the
proceeds of any extension of credit under this Agreement, directly or
indirectly, (a) to be lent, contributed or otherwise made available to fund any
activity or business in any Designated Jurisdiction; (b) to fund any activity or
business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions; or (c) in any other manner
that will result in any violation by any Person (including the Bank) of any
Sanctions.

9. DEFAULT AND REMEDIES

If any of the following events of default (each, an “Event of Default”) occurs,
the Bank may do one or more of the following: declare the Borrower in default,
stop making any additional credit available to the Borrower, and require the
Borrower to repay its entire debt immediately and without prior notice. If an
event which, with notice or the passage of time, will constitute an Event of
Default has occurred and is continuing, the Bank has no obligation to make
advances or extend additional credit under this Agreement. In addition, if any
Event of Default occurs, the Bank shall have all rights, powers and remedies
available under any instruments and agreements required by or executed in
connection with this Agreement, as well as all rights and remedies available at
law or in equity. If an Event of Default occurs under the paragraph entitled
“Bankruptcy,” below, with respect to the Borrower, then the entire debt
outstanding under this Agreement will automatically be due immediately.

9.1. Failure to Pay. The Borrower fails to make a payment of principal under
this Agreement when due, or fails to make a payment of interest, any fee or
other sum under this Agreement within five (5) banking days after the date when
due.

9.2. Cross-default. Any default occurs under any agreement in connection with
any credit the Borrower or any Subsidiary has obtained or which the Borrower or
any Subsidiary has guaranteed, if the effect of such default is to accelerate
the maturity of such credit or such default shall continue unremedied for any
applicable period of time sufficient to permit the holder of such indebtedness
to cause or declare such credit or indebtedness to become due and payable.

9.3. Breach of Representation or Warranty. Any representation or warranty of the
Borrower or any Loan Party made in any Loan Document, or which is contained in
any document furnished at any time under or in connection therewith, is false or
incorrect when made.

9.4. Bankruptcy. The Borrower or any Subsidiary files a bankruptcy petition, a
bankruptcy petition is filed against the Borrower or any Subsidiary or the
Borrower or any Subsidiary makes a general assignment for the benefit of
creditors. The default will be deemed cured if any bankruptcy petition filed
against the Borrower or such Subsidiary is dismissed within a period of
forty-five (45) days after the filing; provided, however, that such cure
opportunity will be terminated upon the entry of an order for relief in any
bankruptcy case arising from such a petition.

9.5. Receivers; Termination of Business. Any receiver, custodian, trustee or
similar official is appointed to take possession, custody or control of all or a
substantial portion of the property of the Borrower or any Subsidiary, or the
business of the Borrower or any Subsidiary is terminated.

9.6. Lien Priority. The Bank fails to have an enforceable first Lien (except for
any Liens permitted under Section 8.4) in any of the Collateral.

9.7. Lawsuits. Any lawsuit or lawsuits are filed on behalf of one or more trade
creditors against the Borrower or any Subsidiary in an aggregate amount of
$2,000,000 or more in excess of any insurance coverage.

9.8. Judgments. Any judgments or arbitration awards are entered against the
Borrower or any Subsidiary or the Borrower or any Subsidiary enters into any
settlement agreements with respect to any litigation or arbitration, in an
aggregate amount of $2,000,000 or more in excess of any insurance coverage.

9.9. Material Adverse Effect. The occurrence of any event or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.

9.10. Change of Control. There occurs any Change of Control

9.11. ERISA Plans. Any one or more of the following events occurs with respect
to a Plan of the Borrower or any Subsidiary subject to Title IV of ERISA,
provided such event or events could reasonably be expected, in the judgment of
the Bank, to subject the Borrower or any Subsidiary to any tax, penalty or
liability (or any combination of the foregoing) which, in the aggregate, has had
or could reasonably be expected to have a Material Adverse Effect:



(a)   A reportable event shall occur under Section 4043(c) of ERISA with respect
to a Plan.



(b)   Any Plan termination (or commencement of proceedings to terminate a Plan)
or the full or partial withdrawal from a Plan by the Borrower, any Subsidiary or
any ERISA Affiliate.

9.12. Actual or Asserted Invalidity of Loan Documents. Any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted thereunder, ceases to be in full force and effect; or any Person
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that he has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document. Any default occurs under any other Loan Document or any Loan Document
is no longer in effect.

9.13. Other Breach Under Agreement. (a) Any Loan Party fails to perform or
observe any term, covenant or agreement contained in Sections 7.2, 7.6(b),
7.10(b), 7.11 or Section 8 or (b) Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) of this Section or
Section 9.1) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days.

10. ENFORCING THIS AGREEMENT; MISCELLANEOUS

10.1. GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.

10.2. Governing Law. This Agreement is governed by and shall be interpreted
according to federal law and the laws of New York. If state or local law and
federal law are inconsistent, or if state or local law is preempted by federal
law, federal law governs. If the Bank has greater rights or remedies under
federal law, whether as a national bank or otherwise, this paragraph shall not
be deemed to deprive the Bank of such rights and remedies as may be available
under federal law.

10.3. Successors and Assigns. This Agreement is binding on the Borrower’s and
the Bank’s successors and assignees. The Borrower agrees that it may not assign
this Agreement without the Bank’s prior consent. The Bank may sell
participations in or assign this loan, and may exchange information about the
Borrower (including, without limitation, any information regarding any hazardous
substances) with actual or potential participants or assignees. If a
participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrower.

10.4. Dispute Resolution Provision. This paragraph, including the subparagraphs
below, is referred to as the “Dispute Resolution Provision.” This Dispute
Resolution Provision is a material inducement for the parties entering into this
Agreement.



(a)   This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this agreement (including any renewals, extensions or
modifications); or (ii) any document related to this agreement (collectively a
“Claim”). For the purposes of this Dispute Resolution Provision only, the term
“parties” shall include any parent corporation, subsidiary or Affiliate of the
Bank involved in the servicing, management or administration of any obligation
described or evidenced by this Agreement.



(b)   At the request of any party to this Agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this Agreement provides
that it is governed by the law of a specified state.



(c)   Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, the Bank may designate
another arbitration organization with similar procedures to serve as the
provider of arbitration.



(d)   The arbitration shall be administered by AAA and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property Collateral is located or if there is no such Collateral, in the state
specified in the governing law section of this Agreement. All Claims shall be
determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and have judgment entered and
enforced.



(e)   The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and shall dismiss the arbitration if the Claim is barred
under the applicable statutes of limitation. For purposes of the application of
any statutes of limitation, the service on AAA under applicable AAA rules of a
notice of Claim is the equivalent of the filing of a lawsuit. Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrator(s), except as set forth at subparagraph (h) of this
Dispute Resolution Provision. The arbitrator(s) shall have the power to award
legal fees pursuant to the terms of this Agreement.



(f)   This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property Collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.



(g)   The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.



(h)   Any arbitration or court trial (whether before a judge or jury) of any
Claim will take place on an individual basis without resort to any form of class
or representative action (the “Class Action Waiver”). The Class Action Waiver
precludes any party from participating in or being represented in any class or
representative action regarding a Claim. Regardless of anything else in this
Dispute Resolution Provision, the validity and effect of the Class Action Waiver
may be determined only by a court and not by an arbitrator. The parties to this
Agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. The parties acknowledge
and agree that under no circumstances will a class action be arbitrated.



(i)   By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim. Furthermore, without intending in any way to limit this agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim. This waiver of jury trial shall remain in effect even if the Class
Action Waiver is limited, voided or found unenforceable. WHETHER THE CLAIM IS
DECIDED BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND
THAT THE EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL
BY JURY TO THE EXTENT PERMITTED BY LAW.

10.5. Severability; Waivers. If any part of this Agreement is not enforceable,
the rest of the Agreement may be enforced. The Bank retains all rights, even if
it makes a loan after any default. If the Bank waives a default, it may enforce
a later default. Any consent or waiver under this Agreement must be in writing.

10.6. Attorneys’ Fees. The Borrower shall reimburse the Bank for any reasonable
costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator. In the event that any case is commenced by or against the
Borrower or any Subsidiary under the Bankruptcy Code (Title 11, United States
Code) or any similar or successor statute, the Bank is entitled to recover costs
and reasonable attorneys’ fees incurred by the Bank related to the preservation,
protection, or enforcement of any rights of the Bank in such a case. As used in
this paragraph, “attorneys’ fees” includes the allocated costs of the Bank’s
in-house counsel.



10.7.   Set-Off.



(a)   In addition to any rights and remedies of the Bank provided by law, upon
the occurrence and during the continuance of any Event of Default under this
Agreement, the Bank is authorized, at any time, to set off and apply any and all
Deposits of the Borrower held by the Bank or its Affiliates against any and all
Secured Obligations owing to the Bank. The set-off may be made irrespective of
whether or not the Bank shall have made demand under this Agreement or any
guaranty, and although such Secured Obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable Deposits and
without regard for the availability or adequacy of other Collateral. Any
Deposits may be converted, sold or otherwise liquidated at prevailing market
prices in order to effect such set-off.



(b)   The set-off may be made without prior notice to the Borrower or any other
party, any such notice being waived by the Borrower to the fullest extent
permitted by law. The Bank agrees promptly to notify the Borrower after any such
set-off and application; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.



(c)   For the purposes of this paragraph, “Deposits” means any deposits (general
or special, time or demand, provisional or final, individual or joint) as well
as any money, instruments, securities, credits, claims, demands, income or other
property, rights or interests owned by the Borrower which come into the
possession or custody or under the control of the Bank or its Affiliates.

10.8. One Agreement. This Agreement and any related security or other agreements
required by this Agreement, collectively:



(a)   represent the sum of the understandings and agreements between the Bank
and the Loan Parties concerning this credit;



(b)   replace any prior oral or written agreements between the Bank and the Loan
Parties concerning this credit; and



(c)   are intended by the Bank and the Loan Parties as the final, complete and
exclusive statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.

10.9. Waiver of Confidentiality. The Borrower authorizes the Bank to discuss the
Borrower’s financial affairs and business operations of the Borrower and its
Subsidiaries with any accountants, auditors, business consultants, or other
professional advisors employed by the Borrower and its Subsidiaries, and
authorizes such parties to disclose to the Bank such financial and business
information or reports (including management letters) concerning the Borrower
and its Subsidiaries as the Bank may request.

10.10. Indemnification. The Borrower will indemnify and hold the Bank harmless
from any loss, liability, damages, judgments, and costs of any kind relating to
or arising directly or indirectly out of (a) this Agreement or any document
required hereunder, (b) any credit extended or committed by the Bank to the
Borrower hereunder, (c) any claim, whether well-founded or otherwise, that there
has been a failure to comply with any law regulating the Borrower’s and its
Subsidiary’s sales or leases to or performance of services for debtors obligated
upon government contracts of the Borrower and its Subsidiaries and disclosures
in connection therewith, and (d) any litigation or proceeding related to or
arising out of this Agreement, any such document, any such credit, or any such
claim. This indemnity includes but is not limited to reasonable and documented
attorneys’ fees. This indemnity extends to the Bank, its parent, subsidiaries,
affiliates and all of their directors, officers, employees, agents, successors,
attorneys, and assigns. This indemnity will survive repayment of the Borrower’s
obligations to the Bank. All sums due to the Bank hereunder shall be obligations
of the Borrower, due and payable within ten (10) days of demand. This indemnity
shall not apply to any loss, liability, damages, judgments and costs arising
from gross negligence or willful misconduct of the Bank or any of its directors,
officers or employees.

10.11. Notices. Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrower, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as the Bank and the Borrower may specify from time to
time in writing. Notices and other communications shall be effective (i) if
mailed, upon the earlier of receipt or five (5) days after deposit in the U.S.
mail, first class, postage prepaid, (ii) if telecopied, when transmitted, or
(iii) if hand-delivered, by courier or otherwise (including telegram, lettergram
or mailgram), when delivered.

10.12. Headings. Article and paragraph headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.

10.13. Counterparts. This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Agreement (or of any agreement or document required
by this Agreement and any amendment to this Agreement) by telecopy or other
electronic imaging means shall be as effective as delivery of a manually
executed counterpart of this Agreement; provided, however, that the telecopy or
other electronic image shall be promptly followed by an original if required by
the Bank.

10.14. Borrower Information; Reporting to Credit Bureaus. The Borrower
authorizes the Bank at any time to verify or check any information given by the
Borrower or any Subsidiary to the Bank, check the Borrower’s credit references,
verify employment, and obtain credit reports. The Borrower agrees that the Bank
shall have the right at all times to disclose and report to credit reporting
agencies and credit rating agencies such information pertaining to the Borrower
and/or all Guarantors as is consistent with the Bank’s policies and practices
from time to time in effect.

10.15. USA Patriot Act Notice. Federal law requires all financial institutions
to obtain, verify and record information that identifies each person who opens
an account or obtains a loan. The Bank will ask for the Borrower’s legal name,
address, tax ID number or social security number and other identifying
information. The Bank may also ask for additional information or documentation
or take other actions reasonably necessary to verify the identity of the
Borrower or other related persons.

10.16. Limitation of Interest and Other Charges. If, at any time, the rate of
interest, together with all amounts which constitute interest and which are
reserved, charged or taken by the Bank as compensation for fees, services or
expenses incidental to the making, negotiating or collection of the loan
evidenced hereby, shall be deemed by any competent court of law, governmental
agency or tribunal to exceed the maximum rate of interest permitted to be
charged by the Bank to the Borrower under applicable law, then, during such time
as such rate of interest would be deemed excessive, that portion of each sum
paid attributable to that portion of such interest rate that exceeds the maximum
rate of interest so permitted shall be deemed a voluntary prepayment of
principal. As used herein, the term “applicable law” shall mean the law in
effect as of the date hereof; provided, however, that in the event there is a
change in the law which results in a higher permissible rate of interest, then
this Agreement shall be governed by such new law as of its effective date.

[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Loan Agreement to be duly executed and delivered as of the date first above
written, intending to create an instrument executed under seal.

      BORROWER:  
VOCUS, INC., a Delaware corporation
   
By: /s/ Stephen A. Vintz
   
 
   
Name: Stephen A. Vintz

Title: Executive Vice President and Chief Financial Officer

Address for Notices to Borrower:

12051 Indian Creek Court
Beltsville, MD 20705

Attention: Legal Department

Facsimile: 301-459-2827

Email: Legaldept@vocus.com

      BANK:  
BANK OF AMERICA, N.A.
   
By: /s/ Michael J. Radcliffe
   
 
   
Name:Michael J. Radcliffe
Title:Senior Vice President
   
Address for Notices to Bank:

1101 Wootton Parkway, 4th Floor

MD9-978-04-01

Rockville, MD 20852

Telephone: 301-517-3125

Facsimile: 301-517-3120

1

Schedule 1.1
Defined Terms

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either
(a) all or any substantial portion of the property of, or a line of business,
division or operating group of, another Person or (b) at least a majority of the
Equity Interests of another Person entitled to vote for members of the board of
directors or equivalent governing body of such Person, in each case whether or
not involving a merger or consolidation with such other Person.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Bank” has the meaning specified in the introductory paragraph hereto.

“BBA LIBOR Daily Floating Rate” means a fluctuating rate of interest which can
change on each banking day. The rate will be adjusted on each banking day to
equal the British Bankers Association LIBOR Rate (“BBA LIBOR”) for U.S. Dollar
deposits for delivery on the date in question for a one month term beginning on
that date. The Bank will use the BBA LIBOR Rate as published by Reuters (or
other commercially available source providing quotations of BBA LIBOR as
selected by the Bank from time to time) as determined at approximately
11:00 a.m. London time two (2) London Banking Days prior to the date in
question, as adjusted from time to time in the Bank’s sole discretion for
reserve requirements, deposit insurance assessment rates and other regulatory
costs. If such rate is not available at such time for any reason, then the rate
will be determined by such alternate method as reasonably selected by the Bank.
A “London Banking Day” is a day on which banks in London are open for business
and dealing in offshore dollars.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including,
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Change in Law” means the occurrence, after the date of this Agreement, of the
adoption or taking effect of any new or changed law, rule, regulation or treaty,
or the issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any governmental authority; provided that (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives issued in connection with that Act, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right);

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(c) the passage of thirty days from the date upon which any Person or two or
more Persons acting in concert shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Borrower, or control over thirty-five percent (35%) or more of the Equity
Interests of the Borrower entitled to vote for members of the board of directors
or equivalent governing body of the Borrower on a fully diluted basis (and
taking into account all such securities that such Person or group has the right
to acquire pursuant to any option right); or

(d) the occurrence of a “Deemed Liquidation” as defined in the articles of
incorporation of the Borrower.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property with respect to which Liens in favor of the Bank
are purported to be granted pursuant to the Loan Documents.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 5% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Borrower or any Subsidiary, including any
sale and leaseback transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding (a) the disposition of
inventory in the ordinary course of business; (b) the disposition of machinery
and equipment no longer used or useful in the conduct of business of the
Borrower and its Subsidiaries in the ordinary course of business; (c) the
disposition of property to the Borrower or any Subsidiary; provided, that if the
transferor of such property is a Loan Party then the transferee thereof must be
a Loan Party; (d) the disposition of accounts receivable in connection with the
collection or compromise thereof; (e) licenses, sublicenses, leases or subleases
granted to others not interfering in any material respect with the business of
the Borrower and its Subsidiaries; (f) the sale or disposition of cash
equivalents for fair market value; and (g) any Recovery Event.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or any Subsidiary within the meaning of
Section 414(b) or (c) of the Code.

“Excluded Property” means, with respect to any Loan Party, (a) any owned and
leased real property which is located outside of the United States, unless
requested by the Bank, (b) unless requested by the Bank, any IP Rights for which
a perfected Lien thereon is not effected either by filing of a Uniform
Commercial Code financing statement or by appropriate evidence of such Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (c) unless requested by the Bank, any personal
property (other than personal property described in clause (b) above) for which
the attachment or perfection of a Lien thereon is not governed by the Uniform
Commercial Code, (d) any property which, subject to the terms of Section 8.10,
is subject to a Lien of the type described in Section 8.3(d) pursuant to
documents which prohibit such Loan Party from granting any other Liens in such
property and (e) the Equity Interests of any Foreign Subsidiary to the extent
not required to be pledged to secure the Secured Obligations pursuant to
Section 7.5(a).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Guarantors” means, collectively, (a) each Domestic Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages to the Guaranty on the date
hereof, (b) each Person that joins the Guaranty as a Guarantor pursuant to
Section 7.4 or otherwise, and (c) the successors and permitted assigns of the
foregoing.

“Guaranty” means the Continuing and Unconditional Guaranty dated as of the date
of this Agreement by and among the Guarantors and the Bank.

“I-Contact Merger” means the merger of I-Contact Inc., into the Borrower or a
Subsidiary of the Borrower on or about the date of this Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents” means this Agreement, the Guaranty, the Pledge Agreement, the
Security Agreement and any other document, agreement or instrument required by
or delivered in connection with this Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of any Loan Party to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Acquisition” means an Acquisition by the Borrower or any Subsidiary,
provided that (a) no Event of Default under this Agreement, or any event which,
with notice or lapse of time or both, would constitute an Event of Default under
this Agreement, shall have occurred and be continuing or would result from such
Acquisition, (b) the property acquired (or the property of the Person acquired)
in such Acquisition is used or useful in the same or a similar line of business
as the Borrower and its Subsidiaries were engaged in on the date of this
Agreement (or any reasonable extensions or expansions thereof), (c) in the case
of an Acquisition of the Equity Interests of another Person, the board of
directors (or other comparable governing body) of such other Person shall have
duly approved such Acquisition, (d) the representations and warranties made by
the Loan Parties in each Loan Document shall be true and correct in all material
respects at and as if made as of the date of such Acquisition (after giving
effect thereto), (e) if such Acquisition involves the purchase of an interest in
a partnership between any Loan Party as a general partner and entities
unaffiliated with the Borrower as the other partners, such Acquisition shall be
effected by having such equity interest acquired by a corporate holding company
directly or indirectly wholly-owned by such Loan Party newly formed for the sole
purpose of effecting such transaction, (f) the Loan Parties shall have
availability existing under the Revolving Facility of at least $7,500,000 in the
aggregate after giving effect to such Acquisition, (g) the Borrower shall have
provided the Bank with written notice of such Acquisition five (5) days prior to
the consummation of such Acquisition and (h) the aggregate cash and non-cash
consideration for all such Acquisitions occurring during any fiscal year shall
not exceed $5,000,0000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Plan” means a pension, profit-sharing, or stock bonus plan intended to qualify
under Section 401(a) of the Code, maintained or contributed to by the Borrower
or any Subsidiary or any ERISA Affiliate, including any multiemployer plan
within the meaning of Section 4001(a)(3) of ERISA.

“Pledge Agreement” means the Pledge Agreement dated as of the date of this
Agreement by and among the Borrower, each Guarantor and the Bank.

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“Secured Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document and all advances to, and debts, liabilities, obligations, covenants and
duties of, the Borrower or any Subsidiary under any Cash Management Agreement or
Swap Contract, in each case whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Bankruptcy Code of the United States, or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

“Security Agreement” means the Security Agreement dated as of the date of this
Agreement by and among the Borrower, each Guarantor and the Bank.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests having ordinary voting power for the election of
directors or equivalent governing body (other than Equity Interests having such
power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.

2